Case 1:21-cv-20992-BB Document 19 Entered on FLSD Docket 05/13/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          Case No. 21-cv-20992-BLOOM/Otazo-Reyes

 JUAN FLORES,

        Plaintiff,

 v.

 DEBSKI & ASSOCIATES, P.A.,
 MICHAEL THIEL DEBSKI, ESQ.,
 and BRETT HAROLD BURKETT, ESQ.,

       Defendants.
 ___________________________________/

                                             ORDER

        THIS CAUSE is before the Court upon pro se Plaintiff Juan Flores’s (“Plaintiff”) Motion

 to Deem Defendant Michael Thiel Debski Served [or], in the Alternative, Motion to Compel

 Defendant to Accept Service of Process, ECF No. [17] (“Motion”), filed on May 12, 2021. The

 Motion requests that this Court either find that Defendant Debski has been properly served or

 compel him to accept service of process due to his alleged avoidance of service. Notably, however,

 the Motion fails to include any citation to pertinent law in support of the requested relief. The

 Local Rules state that, with few exceptions, “[e]very motion when filed and served shall

 incorporate a memorandum of law citing supporting authorities[.]” S.D. Fla. L.R. 7.1(a).

        Pro se filings are “held to a less stringent standard than [filings] drafted by attorneys and

 will, therefore, be liberally construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th

 Cir. 1998). This leniency, however, does not confer on pro se litigants “a right to receive special

 advantages not bestowed on other litigants.” Procup v. Strickland, 760 F.2d 1107, 1115 (11th Cir.

 1985). For example, pro se litigants are nonetheless required to abide by the Local Rules and the

 Federal Rules of Civil Procedure. Id.; Meduty v. Ga. Dep’t of Admin. Servs., 614 F. App’x 401,
Case 1:21-cv-20992-BB Document 19 Entered on FLSD Docket 05/13/2021 Page 2 of 2

                                                       Case No. 21-cv-20992-BLOOM/Otazo-Reyes


 402-03 (11th Cir. 2015) (citing Tannenbaum, 148 F.3d at 1263; McNeil v. United States, 508 U.S.

 106, 113 (1993)). Moreover, courts cannot serve as de facto counsel for an unrepresented party

 and cannot rewrite a deficient filing for the sake of sustaining an action. Jarzynka v. St. Thomas

 Univ. of Law, 310 F. Supp. 2d 1256, 1264 (S.D. Fla. 2004). Nor may courts simply “fill in the

 blanks” to infer a litigant’s claim. Brinson v. Colon, No. CV411-254, 2012 WL 1028878, at *1

 (S.D. Ga. Mar. 26, 2012); see also Bivens v. Roberts, No. 2:08CV026, 2009 WL 411527, at *3

 (S.D. Ga. Feb. 18, 2009) (“[J]udges must not raise issues and arguments on plaintiffs’ behalf, but

 may only construe pleadings liberally given the linguistic imprecision that untrained legal minds

 sometimes employ.” (citing Miller v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008))).

        Here, Plaintiff has failed to comply with the requirements of Local Rule 7.1(a) and has

 failed to set forth any legal basis for the requested relief. As explained above, the Court cannot

 “fill in the blanks” to infer a litigant’s claim or raise arguments in support of Plaintiff’s request.

 See Brinson, 2012 WL 1028878, at *1; see also Bivens, 2009 WL 411527, at *3. Absent any

 citation to pertinent law in support of Plaintiff’s request, the Motion must be denied.

        Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [17], is

 DENIED WITHOUT PREJUDICE.

        DONE AND ORDERED in Chambers at Miami, Florida, on May 12, 2021.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record

 Juan Flores
 8186 NW 114 Place
 Medley, FL 33178

                                                   2
